DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application encompasses the broader instant application and thus reads on the instant application. The comparison of the first claims from both claim sets demonstrate this:
Instant Application

1. A non-transitory machine-readable storage medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

characterizing three-dimensional (3D) stimuli as a 3D associable action, the 3D stimuli comprising a sequence of 3D navigational movements;

presenting, in a graphical user interface, the 3D associable action in a graphically identifiable form along with a plurality of gaming accessories having distinct operational functions;

detecting an association of the 3D associable action with an input function of a selected gaming accessory of the plurality of gaming accessories; and

storing the association of the 3D associable action and the input function in a profile.
1. A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising:

obtaining three-dimensional (3D) recorded stimuli generated by a 3D gaming accessory, wherein the 3D recorded stimuli comprises a sequence of 3D navigational movements, and wherein the 3D gaming accessory comprises a sensor for capturing 3D images; 

characterizing the 3D recorded stimuli as a 3D associable action; 

presenting in a graphical user interface the 3D associable action in a graphically identifiable form and a plurality of gaming accessories having distinct operational functions;

detecting an association of the 3D associable action with an input function of a selected gaming accessory of the plurality of gaming accessories;



storing the association of the 3D associable action and the input function in a profile.


The parent application includes the added limitation of “obtaining three-dimensional (3D) recorded stimuli generated by a 3D gaming accessory, wherein the 3D recorded stimuli comprises a sequence of 3D navigational movements, and wherein the 3D gaming accessory comprises a sensor for capturing 3D images.” Thus, the instant application is broader than the parent application because all of the limitations are taught by the parent application. Additionally, the remaining claims are also broader than their parent counterparts and a similar claim by claim analysis would demonstrate this and therefore a double patenting rejection is warranted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715